Opinion issued October 30, 2003 
















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01061-CV
____________

IN RE DAVID YOUNG, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               On September 29, 2003, relator, David Young, filed a second petition for
writ of mandamus  in connection with a pending post-conviction petition for writ of
habeas corpus in trial court cause number 865193.  As in the first petition, respondent
is the Honorable Debbie Mantooth Stricklin, Judge of the 180th District Court of
Harris County.  
               Jurisdiction in post-conviction habeas corpus matters rests exclusively with
the Texas Court of Criminal Appeals, as we stated in our opinion denying relator’s
first petition.  See In re David Y. Young, 01-03-00110-CV, slip op. at 2 (Tex.
App.—Houston [1st Dist.] Feb. 13, 2003, orig. proceeding) (mem. op.).
               The petition for writ of mandamus is dismissed for want of jurisdiction.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.